In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00453-CR
      ___________________________

  CHRISTY MICHELLE PRUITT, Appellant

                      V.

           THE STATE OF TEXAS


    On Appeal from the 271st District Court
            Jack County, Texas
           Trial Court No. 4800


 Before Sudderth, C.J.; Gabriel and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      In January 2017, seventeen-year-old M.T.P. died after mixing his deceased step-

grandfather’s morphine tablets with Xanax. Before he went to his aunt’s house to

find the morphine tablets, M.T.P. spoke on the phone to Appellant Christy Michelle

Pruitt, his mother, who then sent him the following text: “Don’t let your Aunt

Jennifer know what u r there for.” About 20 minutes later, Appellant sent him

another text, stating, “Take 1 now then in an hour and half u can take another one.”

M.T.P. took Xanax before leaving for his aunt’s house, and he took nine morphine

tablets when he returned home.

      A jury found Appellant guilty of delivery of a controlled substance, found that

she had used or exhibited a deadly weapon (morphine) during her commission of the

offense, and found that the delivery of the controlled substance caused M.T.P.’s death

or serious bodily injury. See Tex. Health & Safety Code Ann. § 481.122. The jury

assessed her punishment at 35 years’ confinement and a fine of $10,000. In three

issues, Appellant challenges the sufficiency of the evidence to support the guilt and

deadly weapon findings and the trial court’s failure to order a venue change. Because

the evidence supports the jury’s findings, and because Appellant waived her right to a

venue change, we affirm.




                                          2
                                     Background1

      Seventeen-year-old M.T.P. died on January 16, 2017, from an overdose of

morphine and alprazolam, the active ingredient in Xanax. The morphine tablets had

been prescribed to his step-grandfather while in hospice care. After his step-

grandfather’s death, M.T.P.’s aunt Jennifer, who had inherited the step-grandfather’s

house, hid the bottle of tablets in a utility closet. On the night before he died, M.T.P.

went to the house, told Jennifer that he was looking for a bag belonging to his 14-

year-old sister J.R.P., and took the morphine from the closet.

      Before stopping by Jennifer’s house, M.T.P. spoke to Appellant on the phone

and, soon after, received the text from her that said, “Don’t let your Aunt Jennifer

know what u r there for,” followed by the second text, “Take 1 now then in an hour

and half u can take another one,” sent 20 minutes later. M.T.P. had taken Xanax

before going to Jennifer’s house, and when he returned home, he took the nine

morphine tablets. According to the medical examiner’s report, M.T.P. died the next

day “from the toxic effects of morphine and alprazolam.”

      Appellant filed a motion to change the trial’s venue from Jack County to Wise

County. See Tex. Code Crim. Proc. Ann. art. 31.03. Appellant did not request a

hearing on the motion, and the trial court did not rule on it.


      1
       Because Appellant’s first issue contests the sufficiency of the evidence to
support her conviction, we save a more detailed recitation of the facts for our
discussion of that issue.


                                            3
                                      Discussion

I.     Sufficiency of the evidence as to guilt

       In her first issue, Appellant argues that the evidence was insufficient to support

a guilty finding.

A.     Standard of review

       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). The standard of review is the same for direct and circumstantial

evidence cases; circumstantial evidence is as probative as direct evidence in

establishing guilt. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).

       To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

id.; see also Febus v. State, 542 S.W.3d 568, 572 (Tex. Crim. App. 2018) (“The essential

elements of an offense are determined by state law.”). Such a charge is one that

accurately sets out the law, is authorized by the indictment, does not unnecessarily

increase the State’s burden of proof or restrict the State’s theories of liability, and

adequately describes the particular offense for which the defendant was tried. Jenkins,
493 S.W.3d at 599. The “law as authorized by the indictment” means the statutory

                                           4
elements of the charged offense as modified by the factual details and legal theories

contained in the charging instrument. See id.; see also Rabb v. State, 434 S.W.3d 613, 616

(Tex. Crim. App. 2014) (“When the State pleads a specific element of a penal offense

that has statutory alternatives for that element, the sufficiency of the evidence will be

measured by the element that was actually pleaded, and not any alternative statutory

elements.”).

B.     Proving delivery of a controlled substance

       Appellant’s indictment alleged that she had knowingly delivered, by actual or

constructive transfer, morphine, a controlled substance, to M.T.P., who was younger

than 18. See Tex. Health & Safety Code Ann. §§ 481.002(8), .102(3)(A), .122. “[O]ne

method of constructive transfer is for the transferor to instruct the recipient on the

location of the contraband. If the contraband is already in place, the constructive

transfer is complete [when] the transferor gives the instruction.” Sims v. State, 117
S.W.3d 267, 277–78 (Tex. Crim. App. 2003). Actual transfer occurs when the

recipient then retrieves the contraband. Id. at 278.

C.     Relevant evidence

       Appellant’s and her sister Jennifer’s stepfather had died at home in hospice care

in May 2015. At the time of his death, their stepfather had had a prescription for 30

milligram morphine tablets. When he died, Appellant’s mother told Jennifer, who

lived with her, to hide the bottle containing the remaining morphine tablets until they

could dispose of it. Jennifer put the bottle in a basket in a utility closet and put a large

                                             5
metal bowl over the basket. This closet also had a refrigerator where drinks and

snacks were kept, and it was accessible to anyone at the house. After their mother

died suddenly in July 2015 after a stroke, Jennifer inherited her parents’ house, and in

late 2016, Jennifer allowed Appellant to move in with her. In January 2017, Appellant

was still living with Jennifer.

          Appellant had two children with her ex-husband David Pruitt—M.T.P. and

J.R.P. After their 2014 divorce, David became managing conservator of the children.

In 2017, David, a welder, was working on a project about 400 miles away from home

and would typically be gone for five days at a time, leaving J.R.P. in M.T.P.’s care. On

the evening of January 15, 2017, the children were with David at his house until he

left for work around 8:00 p.m. After that, the children were home without adult

supervision. Appellant was also out of town, in Midland.

          After his dad left, M.T.P. took some Xanax and gave some to his sister.2 Then

around 9:00 p.m., M.T.P. stopped by Jennifer’s house and, after telling her that he was

there to pick up J.R.P.’s bag, he took the bottle of morphine pills from the utility

closet.

          After returning home, M.T.P. took nine tablets, and J.R.P. took five. He also

gave seven tablets to his friend G.T., who had come to the house. The next morning,

J.R.P. threw up and did not go to school. Instead, after speaking to her brother, she


          2
          No evidence at trial explained the source of the Xanax.


                                             6
went back to bed. Later that afternoon, M.T.P.’s best friend Z.H. came to the house

and found M.T.P. dead in his bed. The medical examiner concluded that neither the

morphine nor the Xanax would have been fatal on its own, but the synergistic effect

of the two depressed M.T.P.’s respiratory system and caused his death.3

      Appellant does not dispute that M.T.P. retrieved the morphine from Jennifer’s

house or that he took some upon returning home, but she argues that the evidence is

insufficient to prove that he did so at her direction. To argue sufficiency of the

evidence, the State relies primarily on three lines of evidence: (1) phone records for

Appellant and M.T.P. (2) J.R.P.’s testimony about a phone conversation about the

morphine that she overheard between M.T.P. and a woman who she thought was her

mother, and (3) J.R.P.’s testimony that Appellant had instructed her to delete

incriminating text messages from M.T.P.’s phone.

      The phone record evidence included reports of call logs and texts extracted

from M.T.P.’s and Appellant’s phones. These reports showed that M.T.P. called

Appellant at 8:18 p.m. on the night of January 15 and spoke to Appellant for about

three minutes. He called her again at 8:45 p.m.; this call lasted only 28 seconds. One

minute after that phone call, Appellant sent M.T.P the text instructing him not to tell


      3
       While the medical examiner attributed M.T.P.’s death to a synergistic effect of
morphine and alprazolam and testified that the morphine level in M.T.P.’s system was
not considered a fatal amount, she also testified that she had no knowledge of
M.T.P.’s tolerance level to morphine and if he had low tolerance, the nine tablets
might have been a lethal dose.


                                          7
his aunt about the purpose of his visit. At 8:47 p.m., M.T.P. called Appellant again;

this call lasted 4 minutes and 36 seconds. He made a 50-second call to Appellant at

9:02 p.m., and two minutes later, Appellant texted M.T.P. to “[t]ake 1 now” and wait

an hour and half before taking another. To that, M.T.P. responded, “Ok.”

      J.R.P., who was 16 at the time of trial, reluctantly testified about the events

leading up to M.T.P.’s death. She explained that after her father left for work on the

night of January 15, she took a Xanax that her brother gave her. M.T.P., who had

also taken Xanax, then left the house with his friend G.T. and returned with the

morphine. She stated that it was her brother’s idea to get the morphine and that he

“called someone about that.” That someone was a woman who sounded like her

mother, “but [she didn’t] know for sure.”4

      After she, M.T.P., and G.T. took some of the morphine, M.T.P. and G.T. went

to M.T.P.’s room to smoke marijuana. G.T. left the next morning. J.R.P. spoke to

her brother then, and although he “just laid in bed,” she said that he seemed like his

normal self. Because J.R.P. did not feel well, she went back to sleep. M.T.P.’s best

friend Z.H., who became concerned when M.T.P. was not at school that day, went to

the house in the afternoon. When he could not awaken M.T.P., he woke up J.R.P.

      4
        J.R.P. acknowledged that in two previous statements—one given to an
investigator with the Jack and Wise Counties District Attorney’s Office and the other
given to an investigator with the Department of Family and Protective Services, Child
Protective Services—she had identified that person as Appellant. But at trial she
claimed that when she had given those two statements, she was angry and looking for
someone to blame for M.T.P.’s death.


                                             8
and told her about M.T.P. Z.H.’s father called,5 and Z.H. told him that he could not

wake M.T.P. Z.H.’s dad went to the house, tried to revive M.T.P. by using CPR, and

called 911.

      In the meantime, either Z.H. or J.R.P. called Appellant to tell her what was

happening, and J.R.P. informed her mother that M.T.P. was not waking up.6 J.R.P.

testified that in the phone conversation, Appellant told her to get M.T.P.’s phone

“because [Appellant] could get in trouble” and asked her to delete the texts she had

sent to M.T.P. J.R.P. retrieved the phone from M.T.P.’s room, but she could not

delete the texts because the phone battery was dead, so she put it on the top shelf of

her closet. The phone was later found in a shoebox in the closet by her father.7

      On cross-examination, J.R.P. testified that her father wanted to see her mother

convicted and that he had told her that if her testimony at trial did not match her

      5
       In his testimony, Z.H. did not explain why his father called.
      6
        The trial testimony was contradictory about whether it was Z.H. or J.R.P. who
called Appellant. Z.H. denied calling her on his phone but testified that he may have
told J.R.P. to call her. He could not remember whether he spoke to Appellant to tell
her that M.T.P. would not wake up. J.R.P. stated that she called her mother.
Appellant testified that Z.H. called her from J.R.P.’s phone but the call was
disconnected, so she called her daughter back. In any event, the testimony was
consistent that J.R.P. and Appellant spoke on the phone soon after Z.H. found
M.T.P.
      7
        In a line of questions about whether someone else had moved the phone to
the shoebox, J.R.P. did not give a definite answer, stating that “[m]aybe” she had put
it in the shoebox; “[p]robably” someone else could have put it there; she did not
know who moved it, if it had been moved; and, “[i]t might have been moved, but
[she] put it on the top shelf in [her] closet.”


                                          9
previous statements to investigators, she could “wind up in juvy.”8 According to

J.R.P. she also needed to make her testimony match her previous statements because

the State had granted her immunity for a charge of tampering with evidence, the

immunity would be revoked if she lied in her trial testimony, and it was the State who

would decide whether her testimony was truthful.9 She also admitted that her half-

brother, Appellant’s son, had texted her to ask her if she wanted Appellant to go to

prison for the rest of her life and told her that “[i]f there’s anything that we need to

change, we need to do it now,” to which she responded, “Tell me what to say because

I don’t know what to do.”

       Appellant testified in her own defense to contradict J.R.P.’s testimony and to

provide an explanation for her texts to M.T.P. She agreed that she had asked J.R.P. to

get M.T.P.’s phone, but she claimed that it was so that she could look through the

phone to figure out what had happened. She stated that J.R.P. was mistaken about

Appellant’s having asked her to delete text messages.

       As for the phone calls and text messages, Appellant testified that M.T.P. had

called first just to have a general conversation and that he called back later asking if he

could go to Jennifer’s house to “pick up his weed pipe that was at [her] house.” She

acknowledged that she had allowed M.T.P. to smoke marijuana at Jennifer’s house,

       8
       David’s version of this conversation is that he told her, “if you get on the
stand and you—you lie, you could possibly go to TYC.”
       9
       But on re-direct, she stated that she had not lied in her testimony.


                                            10
explaining that she did so because she knew that he would use marijuana anyway, and

she thought that he was safer doing it in her house than out on the streets. But

because she knew that Jennifer “would not have been okay with him going there to

pick up his weed pipe,” she texted him to not tell Jennifer the purpose of his visit.

      According to Appellant, in the next call from M.T.P., he “sounded funny,” so

she asked if he was high, and he said no. She further testified that he called back a

few minutes later to tell her that he did not feel well, so she told him to take some

Advil and lie down. Appellant claimed that her text telling M.T.P. to “[t]ake 1 now”

and “another one” later was about the Advil.

      Appellant was en route from Midland the next day when J.R.P. and Z.H. called

her to tell her about M.T.P., and she went straight to David’s house. When she

arrived, David and J.R.P. were there along with paramedics and a sheriff’s deputy.

She denied telling J.R.P. to hide M.T.P.’s phone or knowing where J.R.P. put it,

testifying that “when [she] arrived home that day and [she] was told [her] son died,

[she] never thought anything about [the phone] again.”

C.    Analysis

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light

                                           11
most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.

2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court

conducting a sufficiency review must not engage in a ‘divide and conquer’ strategy but

must consider the cumulative force of all the evidence.”). We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict , and we must

defer to that resolution. Murray, 457 S.W.3d at 448–49. But a jury is not permitted to

come to conclusions based on “mere speculation or factually unsupported inferences

or presumptions.” Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App. 2018)

(quoting Hooper v. State, 214 S.W.3d 9, 15–6 (Tex. Crim. App. 2007)).

      The jury had to resolve the conflict in Appellant’s and J.R.P.’s testimony about

whether Appellant had talked to M.T.P. about the morphine and whether Appellant

had asked J.R.P. to delete her text messages. The jury could and apparently did find

J.R.P. credible and Appellant not credible. The jury could have believed J.R.P.’s

testimony that on the evening of January 15, M.T.P. had a phone conversation about

the morphine with a woman who sounded like Appellant. And because M.T.P.’s

phone records show that he spoke to his mother near the time that he went to his

aunt’s house for the morphine, and Appellant acknowledged that she had spoken to

him around that time, the jury could have reasonably inferred that Appellant was the

woman with whom he had spoken about the morphine. The jury could also have

rejected Appellant’s explanations for her text messages, believing instead J.R.P.’s

testimony that Appellant told her to find M.T.P.’s phone and delete the texts. Having

                                          12
reasonably inferred that Appellant had a conversation with M.T.P. about the

morphine, the jury could have further reasonably inferred from the evidence that the

text regarding the dosage amount was also related to the morphine. Between the

phone calls and the text messages indicating that Appellant gave M.T.P. instructions

on retrieving the morphine and how much of the morphine to take, the evidence at

trial was sufficient to establish that Appellant either told 17-year-old M.T.P. where to

find the morphine or gave him permission to take it. And it is undisputed that he

found the morphine and took it home with him. Thus, the evidence was sufficient to

support the jury’s finding that Appellant constructively or actually transferred a

controlled substance to a minor. We overrule Appellant’s first issue.

II.   Sufficiency of the evidence as to deadly weapon finding

      In her second issue, Appellant argues that the evidence was insufficient to

support the jury’s affirmative finding that she used or exhibited a deadly weapon.

Specifically, she argues that the evidence was insufficient to establish that she used the

morphine in a manner capable of causing death or serious bodily injury. She further

argues that the rule of lenity requires this court to set aside the deadly weapon finding.

A.    Proving up a deadly weapon

      We will sustain a deadly-weapon finding if the evidence shows that (1) the

object meets the definition of a deadly weapon; (2) the object was used or exhibited

during the transaction on which the felony conviction was based; and (3) other people

were put in actual danger. Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim. App. 2014).

                                           13
A “deadly weapon” includes “anything that in the manner of its use or intended use is

capable of causing death or serious bodily injury.” Tex. Penal Code Ann. § 1.07(17);

see also Prichard v. State, 533 S.W.3d 315, 320–21 (Tex. Crim. App. 2017) (noting that

that “a ‘deadly weapon’ may be ‘anything,’ and there is no limitation as to what type of

thing may be considered a deadly weapon”). “Serious bodily injury” is “bodily injury

that creates a substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function of any bodily member

or organ.” Tex. Penal Code Ann. § 1.07(46).

      The sufficiency of the evidence supporting a deadly weapon finding depends

on the specific testimony in the record about its manner of use. See Yon v. State, 440
S.W.3d 828, 831–33 (Tex. App.—Tyler 2013, no pet.).               “Use” can mean any

employment of the object alleged to be a deadly weapon. Coleman v. State, 145 S.W.3d
649, 652 (Tex. Crim. App. 2004) (quoting Patterson v. State, 769 S.W.2d 938, 941 (Tex.

Crim. App. 1989).

B.    Evidence of a deadly weapon

      The medical examiner testified about the results of the autopsy she had

conducted on M.T.P. First, she explained her toxicology findings. The level of

morphine in M.T.P.’s body at the time of the autopsy was 0.115 milligrams per liter.

A therapeutic level—what she would normally see in a patient prescribed morphine—

is 0.02 milligrams per liter. The level of Xanax in M.T.P.’s body was 0.017 milligrams

per liter, which is within the therapeutic range for that drug.

                                            14
      The medical examiner next explained to the jury the effects of opiates like

morphine and benzodiazepines like Xanax. She testified that opiates can have a toxic

effect because they “cause respiratory depression,” acting “specifically on the brain

stem to slow down your breathing. And once your breathing slows, that ’s when you

get the buildup of fluid in the lungs. It makes it harder for you to get oxygen to the

rest of your body.” She explained that benzodiazepines have “basically the same

mechanism of action” as opiates “where they will cause respiratory depression,” and

the combination of benzodiazepines and opiates has potentially harmful

consequences. “[I]nstead of having an additive effect where if you take one and you

take the other, it’s two times, it’s more of an exponential effect. So it might be four

times as—as depressing to the respiratory system.”

      Finally, she opined that M.T.P. died from the toxic effects of the combination

of morphine and Xanax, that she had seen no other cause for his death other than the

effects of the controlled substances in his system, and that, based on M.T.P.’s health

at the time, she had no reason to believe that he would have died then had he not

taken the morphine. She further stated that in her opinion, the morphine that M.T.P.

ingested was a deadly weapon.

      On cross examination, the medical examiner acknowledged that neither the

amount of Xanax in M.T.P.’s body nor the morphine, standing alone, w as at a level




                                          15
that is considered fatal.10 Rather, it was the combined effect of the drugs that led to

his death. She was not asked to give her opinion on whether two morphine tablets

would have been fatal, but it would be reasonable to infer that if she did not consider

nine tablets to be a fatal dose, two tablets would not have been, either.

C.    Analysis

      As Appellant notes in her brief, to constitute a deadly weapon in this case, the

morphine had to be capable of causing serious injury or death by its use or intended

use. See Tex. Penal Code Ann. § 1.07(a)(17)(B). It is the defendant’s use that matters

for this determination. See Rodriguez v. State, 31 S.W.3d 772, 778–79 (Tex. App.—

Austin 2000) (relying, for purposes of reviewing deadly weapon finding, on the

defendant’s use of cocaine rather than the use of the cocaine by the person who

ultimately ingested it), aff’d, 104 S.W.3d 87 (Tex. Crim. App. 2003).

      Appellant’s first argument under this issue focuses on the fact that the medical

examiner agreed that neither the Xanax nor the morphine would have been fatal on

its own. She argues that “[m]orphine was the only substance for which [she] could

arguably be held responsible” because there is no evidence that Appellant provided

      10
        The State asked the medical examiner on re-direct if it was “fair to say that
somebody who has never used opiates is going to have a lower tolerance to somebody
who uses opiates frequently” and whether that could “have had some impact with
regards to [M.T.P.],” and “[t]hat might have been a lethal amount” for him. She
responded that she “d[id]n’t know anything . . . of his drug history,” “but if he were
naïve to it, then yes.” There was no evidence of M.T.P.’s prior history with opiates,
and the medical opinion that she offered as to his cause of death was that he died
from the toxic effects of both drugs.


                                           16
M.T.P. with Xanax and that the particular facts of this case do not support a finding

that she intended to cause serious bodily injury or death or that she knew that the

morphine would be combined with another substance.

      Appellant is correct that the State produced no evidence that she knew that

M.T.P. would be taking the morphine tablets after having taken Xanax. But Appellant

“used” the morphine by transferring possession of it to her teenage son with express

permission to take some while he was home without adult supervision. The medical

examiner testified about the toxic effects that opiates can have on the body. Giving

an underaged child unfettered access to and express permission to take a potentially

deadly drug—not only without any adult supervision whatsoever but also while in the

presence of other underage children—was sufficient evidence to support a finding

that the manner of Appellant’s use of the morphine was capable of causing death or

serious bodily injury. Contra id. (holding that defendant did not use cocaine as a

deadly weapon when he prepped a small amount for his teenage daughter to use and

watched while she ingested it).

      Appellant makes two more arguments under this issue. First, citing In re M.S.,

No. 02-11-00041-CV, 2012 WL 335864, at *3 (Tex. App.—Fort Worth Feb. 2, 2012,

no pet.) (mem. op.), Appellant asserts the rule of lenity should apply and argues that

“the ambiguity in whether M.T.P.’s ingestion of morphine—without the Xanax

delivered by an unknown person other than the Appellant—would have caused his

death, should be resolved in favor of lenity.”

                                           17
      The rule of lenity applies “when a criminal statute is ambiguous and the intent

of the legislature cannot be determined by employing statutory construction

can[]ons.” Id. at *3. Under those circumstances, the rule requires that the ambiguity

be resolved in favor of lenity. Id. But here, while Appellant argues that the evidence is

ambiguous, she fails to articulate how any applicable statute is. To the extent that

Appellant intended to argue that the statutory definition for “deadly weapon” is

ambiguous, we disagree. While the evidence in a particular case might make it

difficult to determine if an object is a deadly weapon under the facts of that case, the

statute itself is clear and unambiguous. See Moore v. State, 520 S.W.3d 906, 908 (Tex.

Crim. App. 2017) (noting the provision’s plain language). And here, the evidence was

not ambiguous. The medical examiner clearly testified that the amount of morphine

in M.T.P.’s body, though not fatal on its own, had in combination with the Xanax

caused M.T.P.’s death. It is irrelevant whether Appellant’s giving the morphine to

M.T.P. would not have led to his death if he had not also taken Xanax because

Appellant’s giving M.T.P. morphine on a day when he had taken Xanax—the manner

in which the morphine was actually used in this case—was deadly.

      Second, Appellant argues in one sentence that “in this case, Appellant’s

conduct was punished twice in the finding that she delivered morphine to a minor

resulting in his serious bodily injury or death, and, the finding that morphine was a

deadly weapon in the manner of its use.” Construing this sentence as arguing that the

application of both enhancements was impermissible, we disagree. A findi ng under

                                           18
Texas Health and Safety Code Section 481.141 raises the level of an offense so that a

higher maximum sentence may be imposed, while a deadly weapon finding affects a

defendant’s eligibility for community supervision and parole. See Tex. Code Crim.

Proc. Ann. art. 42A.054(b); Tex. Gov’t Code Ann. § 508.145(d). This is not a

situation in which a defendant faces two separate punishments after a c onviction for

two separate offenses covering the same conduct. See, e.g., Villanueva v. State, 227
S.W.3d 744, 747–49 (Tex. Crim. App. 2007) (discussing the Fifth Amendment’s

protection against double jeopardy). The two special issues affect different aspects of

punishment and did not result in Appellant’s being punished twice for the same

conduct.

       Because the evidence was sufficient to support the deadly weapon finding, we

overrule Appellant’s second issue.

III.   Venue challenge

       In her third issue, Appellant argues that she was entitled to a venue change as a

matter of law because the State did not controvert her motion to change venue and

that the trial court therefore erred by failing to move the case to Wise County.

       Under Code of Criminal Procedure Article 31.03, a defendant may move for a

change of venue upon the trial court’s determination “[t]hat there exists in the county

where the prosecution is commenced so great a prejudice against him that he cannot

obtain a fair and impartial trial” or [t]hat there is a dangerous combination against him

instigated by influential persons, by reason of which he cannot expect a fair trial.”

                                           19
Tex. Code Crim. Proc. Ann. art. 31.03(a). A defendant’s filing of a motion for change

of venue, supported by affidavits, raises a fact issue for the trial court to resolve.

McManus v. State, 591 S.W.2d 505, 516 (Tex. Crim. App. 1979), overruled on other grounds

by Reed v. State, 744 S.W.2d 112 (Tex. Crim. App. 1988). But if the State does not file a

controverting affidavit, there is no fact issue to be resolved, and the defendant is

therefore entitled to a change of venue as a matter of law. Id.

       Although “a question of a change of venue is a question of constitutional

dimensions,” Foster v. State, 779 S.W.2d 845, 852 (Tex. Crim. App. 1989), a defendant

may waive any right she has to a venue change. McManus, 591 S.W.2d at 516 (holding

that defendant waived right to change of venue as a matter of law by proceeding to a

hearing on the motion without objecting that he was entitled to the change as a matter

of law, thereby allowing the trial court to hear the merits of the issue); cf. Gutierrez v.

State, 979 S.W.2d 659, 663 (Tex. Crim. App. 1998) (holding that the appellant waived

his controverted motion for change of venue “when he ceased to advocate or advance

his position that he wanted a hearing to establish his right to a change of venue as a

matter of fact”).

       Nothing in the record indicates that Appellant sought a hearing on her venue

motion. The trial court did not rule on it. And the case proceeded to trial and then to

judgment without any order addressing the venue question.11 Because the record


       11
        In a pretrial hearing, Appellant’s attorney told the trial court, in the context of
explaining that Appellant had elected to have the jury assess punishment, “we’re not

                                            20
contains no indication that Appellant ever requested a hearing on her motion or

asserted her right to a venue change as a matter of law, we hold that Appellant waived

her right to a change of venue. Accordingly, we overrule her third issue.

                                    Conclusion

      Having overruled Appellant’s three issues, we affirm the trial court’s judgment.



                                                     /s/ Bonnie Sudderth
                                                     Bonnie Sudderth
                                                     Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 3, 2020




waiving our claim that—that we don’t—that we cannot get a fair trial from the jury in
Jack County.” But no other discussion or mention of a venue change occurred at that
hearing.


                                          21